DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 2, 2022.  Claims 1, 3, 8, 10 and 19 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending, claims 15 – 18 have been withdrawn and claims 1 – 14, 19 and 20 are examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 14, 19 and 20 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 7 are rejected under 35 U.S.C. 102(a)(2)) as being anticipated by U.S. Patent Application Publication No. 2018/0087907 A1 to DeBitetto et al. (herein after “DeBitetto” or “DeBitetto et al. publication”) in view of U.S. Patent Application Publication No. 2018/0293491 A1 to Ma et al. (herein after “Ma” or “Ma et al. publication”).
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 1,
the DeBitetto et al. publication discloses an autonomous vehicle control system to more efficiently and safely control an autonomous vehicle with fast and efficient control data processing, the system (50, 60)(see ¶85 - ¶87 and 
Figs. 10 – 11) comprising: 
a data processor (84)(see ¶87 and Figs. 10 – 11); and 
a memory (90) for storing modules, executable by the data processor, the 
modules being data processing modules configured to perform autonomous vehicle control operations for an autonomous vehicle (see ¶87 and Figs. 10 – 11); 
a deep computing vehicle control module executable by the data processor
; and 
a fast response vehicle control module executable by the data processor (see ¶52, where the vehicle controller generates maneuverability decisions using maneuverability predictions that are short time frame/range predictions of object behaviors and the driving surface.  The vehicle controller uses these maneuverability predictions or estimates of the state of the environment immediately around the car for fast response planning of collision-free trajectories for the autonomous vehicle) (Emphasis added), the fast response vehicle control module configured to preempt the deep computing vehicle control module (see ¶52, where the fast response vehicle control module of the DeBitetto et al. publication preempts the deep computing vehicle control module due to the faster response needed), the deep computing vehicle control module and the fast response vehicle control module being configured to: 
receive a task request from a vehicle subsystem (see ¶43, where the ADC 402 receives back from the VC 404 the current actual trajectory of the vehicle, which is also used to modify the next planned update to the driving corridor request) (Emphasis added); 
determine, by the use of the data processor, if the task request is appropriate for the deep computing vehicle control module or the fast response vehicle control module based on content of the task request or a context of an autonomous vehicle (see ¶52, where the fast response vehicle control module of DeBitetto rely solely on measurements taken within visible range of the sensors on the ; 
cause execution of the deep computing vehicle control module or the fast response vehicle control module based on the determination by use of the data processor to produce a vehicle control output (see ¶52); and 
use2use the vehicle control output with a vehicle control subsystem to control movement of the autonomous vehicle (see ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)
The DeBitetto et al. publication, however, fails to disclose the fast response vehicle control module being executed in parallel with the deep computing vehicle control module.
Parallel processor accelerated machine learning autonomous driving applications are old and well known, as demonstrated by the Ma et al. publication who discloses that parallel processing used for machine learning can be divided into training platforms and deployment platforms. (See ¶233.)  Such disclosure suggests the fast response vehicle control module being executed in parallel with the deep computing vehicle control module.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the DeBitetto et al. publication so that the fast response vehicle control module is executed in parallel with the deep computing vehicle control module, as suggested by the Ma et al. publication, in order to balance computational loads among functional processors.
claim 2,
the DeBitetto et al. publication discloses receiving sensor data from a plurality of sensors on the autonomous vehicle.  (See ¶30 – ¶33.)

As to claim 3, 
the DeBitetto et al. publication implicitly discloses the fast response vehicle control module being configured to cause modification of parameters used by the deep computing vehicle control module. (See ¶70.)

As to claim 7, 
the DeBitetto et al. publication discloses the vehicle control output being provided to a vehicle control subsystem causing the autonomous vehicle to follow a routing and perform vehicle motion control operations corresponding to the vehicle control output.  (See ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)






Claims 5, 6, 8 – 14 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over the DeBitetto et al. publication in view of the Ma et al. publication and U.S. Patent No. 9,524,461 B1 to Huynh (herein after "Huynh publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 8,
the DeBitetto et al. publication discloses the invention substantially as claimed, except for
the step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents; and
the fast response vehicle control subsystem being configured to execute in parallel with the deep computing vehicle control subsystem. 
The step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents is old and well known, as demonstrated by the Huynh publication who discloses that “[t]he partition[ing] of the modules among the processors 840 may be based on an adaptive balancing of computational load among functional processors.” (See Col. 16, lns 20 – 22.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the DeBitetto et al. publication to perform the step of partitioning a multiple agent autonomous vehicle control module for an autonomous vehicle into a plurality of subsystem agents, as suggested by the Huynh publication, in order to balance computational loads among functional processors.
The modified DeBitetto et al. publication discloses the invention substantially as claimed, except for
the fast response vehicle control subsystem being configured to execute in parallel with the deep computing vehicle control subsystem.
Parallel processor accelerated machine learning autonomous driving applications are old and well known, as demonstrated by the Ma et al. publication who discloses that parallel processing used for machine learning can be divided into training platforms and deployment platforms. (See ¶233.)  Such disclosure suggests the fast response vehicle control module being executed in parallel with the deep computing vehicle control module.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the DeBitetto et al. publication so that the fast response vehicle control module is executed in parallel with the deep computing vehicle control module, as suggested by the Ma et al. publication, in order to balance computational loads among functional processors.

As to claims 5 and 12,
the DeBitetto et al. publication, as modified by Col. 16, lns 20 – 22 of the Huynh publication, is considered to disclose a multiple agent autonomous vehicle control module (100) being further partitioned into a plurality of subsystems (102 – 108), the plurality of subsystems including a decision making subsystem (106), a trajectory generation subsystem (108), and the vehicle control subsystem (108). (See ¶28 and Fig. 1 of the DeBitetto et al. publication.)  


claims 6 and 13, 
the DeBitetto et al. publication, as modified by Col. 16, lns 20 – 22 of the Huynh publication, is considered to disclose a multiple agent autonomous vehicle control module (100) being further partitioned into a plurality of subsystems (102 – 108), the plurality of subsystems including a decision making subsystem (106), a trajectory generation subsystem (108), and a vehicle control subsystem (108), where the execution of the decision making subsystem, the trajectory generation subsystem, and the vehicle control subsystem by use of the data processor is performed in parallel.  (See ¶28, ¶70 and Fig. 1 of the DeBitetto et al. publication.)  

As to claim 9,
the DeBitetto et al. publication discloses receiving sensor data from a plurality of sensors on the autonomous vehicle.  (See ¶30 – ¶33.)

As to claim 10, 
the DeBitetto et al. publication implicitly discloses the fast response vehicle control subsystem being configured to cause modification of an output produced by the deep computing vehicle control subsystem. (See ¶70.)

As to claim 11, 
the DeBitetto et al. publication implicitly discloses parallel execution of the deep computing vehicle control subsystem and the fast response vehicle control system comprises use of a pre-emptive multitasking operating system.  (See ¶70.)
claim 14, 
the DeBitetto et al. publication discloses the vehicle control output being provided to a vehicle control subsystem causing the autonomous vehicle to follow a routing and perform vehicle motion control operations corresponding to the vehicle control output.  (See ¶28, where the deciding virtual layer 106 selects an action from multiple objects to a final decision. The act virtual layer 108 provides guidance and control for executing the decision.)

As to claims 19 and 20,
claims 19 and 20 are directed to a non-transitory machine-useable storage medium embodying instructions and a control system, respectively, but require the same scope of limitation as claim 8.  Therefore, claims 19 and 20 are rejected for the same reason(s) as claim 8, as discussed herein above.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666